Brady, J.
The question presented' by this appeal is whether a lessee removed from the demise as a tenant holding over, without the permission of the landlord, after a default in the payment of the rent due, pursuant to the agreement under which the demised premises are held, and a demand thereof, and who also holds over, under like circumstances, after a default in the payment, for 60 days from the time the same shall be payable, of any taxes or assessments which the tenant has agreed to pay, can avail himself of the provisions of section 2256 of the Code, which allows the tenant, at any time within 1 year after the execution of the warrant, when the unexpired term of the lease exceeds 5 years, to pay or tender the landlord all rent in arrear at the time of the payment or tender, with interest, and the costs and charges incurred by the landlord, and thus restore to himself the possession of the premises and the advantage of his lease. The learned justice in the court below has considered this subject fully, and has expressed his views in an elaborate opinion, which embraces and satisfactorily disposes of the whole controversy in that regard; and, although additional views might be indulged, it is deemed unnecessary to employ them, but to leave the affirmance of the judgment upon the opinion which he has delivered. The judgment should be affirmed, with costs. All concur.